DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/162068 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (# US 2004/0233263).
Goto et al. discloses:
1. An ink set (pigment ink and dye ink; see Abstract) which includes 
a first ink (pigment ink; [0027]-[0028]); and 
a second ink (dye ink; [0027]-[0028]), 
wherein the ink set is used for an ink jet recording apparatus (figure: 1) which comprises: 
a recording head (element: 20, figure: 1) having 
at least one first ejection port which ejects the first ink (element: 24k, figure: 2) and 
at least one second ejection port which ejects the second ink (element: 24c, figure: 2); and 
a cap which collectively caps the first ejection port and the second ejection port ([0021]; [0058]; element: 31, 36, figure: 1), 
the first ink contains water ([0048]) and a self-dispersible pigment ([0030]), and 
the second ink contains water ([0048]), a water-soluble dye ([0039]) and a pigment dispersant (dispersing agent; [0053]).
The Examiner draws particular attention to the Applicant that "Goto et al. does address pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components, it teaches a laundry list of possible pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components. The format in which Goto et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Goto et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

3. The ink set according to claim 1, wherein the self-dispersible pigment is a carbon black ([0030]-[0031]).
4. The ink set according to claim 1, wherein the first ink contains no pigment dispersant (see Examples).
5. The ink set according to claim 1, wherein the first ink contains no water-soluble dye (see Examples).
8. The ink set according to claim 1, wherein the second ink contains no pigment nor dispersible dye (water soluble dye, direct dye, see Examples).
12. An ink jet recording apparatus (figure: 1-2) in which an ink set including 
a first ink (pigment ink; [0027]-[0028]) and a second ink (dye ink; [0027]-[0028]) is mounted (element: 11, figure: 1) and which ejects the first ink and the second ink, the ink jet recording apparatus comprising: 
a recording head (element: 20, figure: 1) having a first ejection port which ejects the first ink and a second ejection port which ejects the second ink; and 
a cap which collectively caps the first ejection port and the second ejection port (element: 31, 36, figure: 1), wherein the first ink contains water ([0048]) and a self-dispersible pigment ([0030]), and 
the second ink contains water ([0048]), a water-soluble dye ([0039]), and a pigment dispersant (dispersing agent; [0053]).
The Examiner draws particular attention to the Applicant that "Goto et al. does address pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components, it teaches a laundry list of possible pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components. The format in which Goto et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Goto et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the pigments, water soluble dyes, water, water soluble solvents, surfactant, and other components from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377


Claim(s) 2 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (# US 2004/0233263) in view of Katoh et al. (# US 2013/0197144).
Goto et al. discloses all the limitation of the ink set except:
2. The ink set according to claim 1, wherein the self-dispersible pigment of the first ink has a specific surface area of 10 to 76 m2/g.
6. The ink set according to claim 1, wherein the pigment dispersant includes at least one selected from an acrylic copolymer, a polyoxyethylene oleyl ether, a polyoxyethylene distyrenated phenyl ether, a polyoxyethylene alkyl ether acid ester, a polyoxyethylene sorbitan monolaurate, a polyether phosphate, and sodium naphthalene sulfonate.
7. The ink set according to claim 1, wherein the pigment dispersant includes an acrylic-based resin or a polyalkylene oxide modified surfactant.
Katoh et al. teaches ink composition with uniform jetting stability ([0012]-[0013]), 
2. The ink set according to claim 1, wherein the self-dispersible pigment of the first ink has a specific surface area of 10 to 76 m2/g (50 to 300 m2/g; [0058]).
6. The ink set according to claim 1, wherein the pigment dispersant includes at least one selected from an acrylic copolymer, a polyoxyethylene oleyl ether, a polyoxyethylene distyrenated phenyl ether, a polyoxyethylene alkyl ether acid ester, a polyoxyethylene sorbitan monolaurate, a polyether phosphate, and sodium naphthalene sulfonate ([0085]-[0088]).
7. The ink set according to claim 1, wherein the pigment dispersant includes an acrylic-based resin ([0049]) or a polyalkylene oxide modified surfactant ([0085]-[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Goto et al. by the aforementioned teaching of Katoh et al. in order to have the ink composition with uniform jetting stability, which gives high quality printed image.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (# US 2004/0233263) in view of Izumi et al. (# US 2011/0292108).
Goto et al. discloses all the limitation of the ink set except:
9. The ink set according to claim 1, wherein in the recording head, the first ejection ports are disposed to form a first nozzle line, and the second ejection ports are disposed to form a second nozzle line (figure: 1-2), and the distance between the first nozzle line and the second nozzle line is 4 to 8 mm.
Izumi et al. teaches that to have the high quality printed image, the recording head, the first ejection ports are disposed to form a first nozzle line, and the second ejection ports are disposed to form a second nozzle line and the distance between the first nozzle line and the second nozzle line is 4 to 8 mm (5 mm; [0020]; [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Goto et al. by the aforementioned teaching of Katoh et al. in order to have the high resolution and high quality printed image.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (# US 2004/0233263) in view of Hosono (# US 2003/0227529).
Goto et al. discloses all the limitation of the ink set except:
10. The ink set according to claim 1, wherein the cap comprises an absorber.
11. The ink set according to claim 10, wherein in the recording head, the first ejection port and the second ejection port are provided in a nozzle plate, and the distance between the nozzle plate and the absorber of the cap is 0.6 to 2.5 mm.
Hosono teaches that to prevent occurrence of ink mist, 
10. The ink set according to claim 1, wherein the cap comprises an absorber ([0043]-[0045]).
11. The ink set according to claim 10, wherein in the recording head, the first ejection port and the second ejection port are provided in a nozzle plate, and the distance between the nozzle plate and the absorber of the cap is 0.6 to 2.5 mm ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Goto et al. by the aforementioned teaching of Hosono in order to prevent occurrence of ink mist, which gives high quality printed image.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Iwamura et al. (# US 2010/0056704) discloses an ink set comprises a dye ink containing a water-soluble dye and water, and a pigment ink containing a self-dispersible pigment and water, where the dye ink further contains a polymer having a lactam structure and the pigment ink further contains a substance having a surface active ability, a blending amount of the substance having the surface active ability being set in a ratio to fulfill a condition that a line width of a one-dot line is not less than 115 mu m when an amount of one liquid droplet of the pigment ink to be discharged is set to be within 22 to 28 pl (see Abstract).
(2) Ohira et al. (# US 2005/0279246) discloses an ink set for ink-jet recording includes a pigment-based ink containing a negatively chargeable and self-dispersible pigment as a coloring agent and a dye-based ink containing an anionic dye as a coloring agent (see Abstract).
(3) Aoyama et al. (# US 2011/0187770) discloses a water-based ink for ink jet recording, containing: a coloring agent; water; and a water-soluble organic solvent. The coloring agent contains a phosphate group-modified self-dispersing pigment. The water-based ink further contains at least one of a reducing sugar and a sugar alcohol and a calcium ion (see Abstract).
(4) Okumura (# US 2015/0275005) discloses a water-based ink for ink jet recording contains a colorant containing a dye; water; an anionic zirconium complex ion; and a surfactant (see Abstract).
(5) Nagano (# US 2010/0242794) discloses a water-based ink for ink-jet recording including a pigment, water, an anionic surfactant (see Abstract).
(6) Tsuzaka (# US 2015/0275010) discloses a water-based ink for ink-jet recording includes: a colorant containing a self-dispersible pigment; water; and fumed silica. The blending ratio of the fumed silica to the self-dispersible pigment may be not less than 0.2 and not more than 1 by weight. Using the self-dispersible pigment and the fumed silica in combination can satisfy improved optical density and an excellent discharge property (see Abstract).
(7) Hama et al. (# US 2018/0001643) discloses an aqueous ink set for ink jet recording includes an aqueous pigment ink containing water and a pigment as a coloring agent and an aqueous dye ink containing water and a dye as a coloring agent, in which the concentration of the divalent metal ions of the pigment ink is 10 ppm or more, and the potassium ion concentration of the dye ink is 50 ppm or less (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853